Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 3, 2021 has been entered.
Claims 1-7 and 9-20 remain pending in the application, with claims 1-7 and 9-14 being examined, and claims 15-20 deemed withdrawn. Claim 8 is canceled.	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with April Wurster on 12/9/2021.

Claims 15-20, non-elected without traverse, have been canceled without prejudice to filing a division application.

Claims 2-7 and 10-13 have been accepted and remain as originally presented.

The claims have been amended as follows: 
Claim 1 has been amended as follows:
		1. (Currently Amended) An apparatus for processing and analyzing a sample comprising: 
	a system that comprises a sample processing bay and an assay analysis module (AAM) configured to analyze sample scan data from the sample processing bay and generate a report, the system including a processor coupled to a non-transitory computer readable medium, the non-transitory computer readable medium storing instructions directing the processor to:
	receive and read an assay definition file (ADP) from an external source, the ADP comprising at least an OPUS file and an AAM file, wherein the OPUS file comprises parameters that define operations controlled by an execution of the sample processing bay and the AAM file comprises parameters that define an analysis performed by the assay analysis module; 
	send control instructions based on the OPUS file to the sample processing bay; 
	send analysis instructions based on the AAM file to the AAM; 
	receive the sample; 
	receive scan data for the sample from the sample processing bay; 
	send the scan data for the sample to the AAM; 
	receive a detection report for the sample from the AAM; and 
	report the detection report, further comprising
	wherein the AAM file includes analysis parameters that define selection between two or more digital filters to process the scan data.

Claim 8 has been canceled.

Claim 9 has been amended as follows:
	9. (Currently Amended) A non-transitory computer readable medium for use with an apparatus for processing and analyzing a sample including a processor coupled to a sample processing bay, the non-transitory computer readable medium storing instructions that when executed on by the processor perform steps comprising: 
	receive and read an assay definition file (ADP) from an external source, the ADP comprising at least an OPUS file and an AAM file, wherein the OPUS file comprises control parameters that define operations controlled by an execution of the sample processing bay and the AAM file comprises analysis parameters that define an analysis performed by an assay analysis module; 
	receive the sample; 
	send a first set of control parameters to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; 
	send a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters; 
	receive detection results from the sample processing bay; and 
	analyze and report results of the detection results based upon the analysis parameters, further comprising
wherein the AAM file includes analysis parameters that define selection between two or more digital filters to process the detection results.

Claim 14 has been amended as follows:
	14. (Currently Amended) A method of analyzing a sample in an instrument having a sample processing bay comprising: 
	receiving and reading an assay definition file (ADP) from an external source, the ADP comprising at least an OPUS file and an AAM file, wherein the OPUS file comprises control parameters that define operations controlled by an execution of the sample processing bay and the AAM file comprises analysis parameters; 
	receiving the sample; 54866-5639-7829 2FILED VIA EFSWEBSerial No.: 15/708,847 
	S&W Docket No.: 86302.01400RMS Docket No.: P37078-US-1sending a first set of control parameters to the sample processing bay whereby the processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; 
	sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters; 
	receiving detection results from the sample processing bay; and 
	analyzing and reporting results of the detection results based upon the analysis parameters, further comprising
	wherein the AAM file includes analysis parameters that define selection between two or more digital filters to process the detection results.
Reasons for Allowance
Claims 1-7 and 9-14 have been renumbered as claims 1-7 and 8-13, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Frank et al. (US Pub. No. 2014/0370609; hereinafter Frank; already of record) and Bjerke et al. (US Pub. No. 2014/0252079; hereinafter Bjerke; already of record) teach an apparatus similar to that claimed. However, Frank and Bjerke fail to teach, either alone or in combination with the prior art, wherein the AAM file includes analysis parameters that define selection between two or more digital filters to process scan data.
Hughes et al. (US Pub. No. 2013/0053666; hereinafter Hughes; already of record) and Matson et al. (EP Pub. No. 0222612; hereinafter Matson; already of record) teach the use of digital filters. However, Hughes and Matson fail to teach, either alone or in combination with the prior art, analysis parameters that define selection between two or more digital filters to process scan data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798